Title: To Benjamin Franklin from Jules-François de Cotte, 26 March 1783
From: Cotte, Jules-François de
To: Franklin, Benjamin


a Paris le 26 Mars 1783
M. Dupré m’a remis, Monsieur, la lettre que vous m’avez fait Lhonneur de m’ecrire, en aportant les coins que vous luy aves fait graver. Ils ont eté essaiés et pouront servir a fraper non seulement les Medailles que vous desires avoir en ce moment, mais meme un plus grand nombre, si vous en aves besoin. Les 2 d’or, 20 d’Argent et 20 de bronze, que vous aves demandé, seront demain en Etat d’etre livrées a la personne que vous chargeres de les retirer des mains du S. Roger principal Commis de la Monnoye des Medailles.
J’ay lhonneur detre avec les sentimens distingués dus a vos vertus, a vos talens et a votre Caractere, Monsieur, votre tres humble et tres Obeissant serviteur
Decotte

Je crois devoir vous avertir, qu’on vient d’aporter a la Monnoye des Medailles, un lingot d’une matiere imitante l’argent, pour essayer si elle seroit propre a la fabrication des Jettons ou de la Monnoye; a l’épreuve la matiere est si cassante qu’elle ne paroit propre a rien en ce genre, et celui qui la aporté a dit l’avoir recu de Nantes et comme etant destinée a une speculation de comerce, pour les Etats unis de lAmerique. Peut etre est ce une fausse indication, mais il est toujours bon je crois que vous en soies prevenu.
M. franklin

 
Notation: Necotte Paris 26 Mars 1783
